Citation Nr: 0517066	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  01-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for stomach/colon cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1941 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In correspondence dated in January 
2002 the veteran withdrew his request for a Board hearing.  
The case was remanded to the RO for additional development in 
September 2003.  

In a March 2005 rating decision the RO granted entitlement to 
service connection for hepatitis C.  Therefore, the issue 
listed on the title page of this decision is the only issue 
remaining for appellate review.

By correspondence dated June 10, 2005, the Board notified the 
veteran that his motion to advance his case on the docket had 
been granted.

The Board notes that the veteran's August 2000 correspondence 
may be construed as a claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for colon cancer 
due to inadequate VA treatment.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The medical evidence demonstrates the veteran has no 
stomach cancer and that his previous colon cancer was not 
incurred as a result of rectal polyps manifest during active 
service.


CONCLUSION OF LAW

Stomach/colon cancer was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in March 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided prior to 
the final transfer of the veteran's case to the Board.  The 
issue on appeal was also re-adjudicated in a July 2001 rating 
decision.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
sufficiently notified of the need to give to VA any evidence 
pertaining to the claim.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records have been requested or obtained.  The Board finds 
further attempts to obtain additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue on appeal were obtained in July 2004.  The available 
medical evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records dated in March 1960 include diagnoses 
of hemorrhoids and posterior anal fissure.  A January 1965 
upper gastrointestinal series revealed spasm of the duodenal 
bulb and probable peptic ulcer disease.  An August 1965 
barium enema study noted a rectal polyp on digital 
examination and that a narrowing of the rectosigmoid junction 
did not have the appearance of a napkin ring lesion, such as 
a cancer, but that an inflammatory lesion could not be 
excluded.  

Records show that in June 1965 a polyp was excised from the 
anterior rectal wall and that a pathology tissue examination 
revealed a benign squamous ano-rectal polyp with chronic 
inflammatory changes.  A November 1965 report noted 
sigmoidoscopy revealed no abnormality.  The examiner's final 
impression at that time was no disease found and no treatment 
indicated.  Records dated in February 1966 included diagnoses 
of duodenal ulcer disease.  Examination in June 1966 revealed 
a normal clinical evaluation of the abdomen and viscera.  

Service connection was established for mild duodenal ulcer 
(10 percent) and residuals of rectal polyp with hemorrhoids 
and old fissure (0 percent) in a January 1967 rating 
decision.  

On VA examination in March 1968 the veteran complained of 
occasional pain and bleeding from an anal fissure.  Rectal 
examination revealed no present hemorrhoids or fissures.  The 
diagnoses included duodenal ulcer disease.

VA hospital records dated from February 28, 1989, to March 3, 
1989, show the veteran underwent a total colonoscopy with 
polypectomy.  The diagnoses included colonic polyps and 
status post left hemicolectomy for Dukes C-1 adenocarcinoma 
at splenic flexure.  Computed tomography (CT) scan in 
February 1992 noted impressions of status post hemicolectomy, 
splenectomy, and partial pancreatectomy for colon cancer, 
with no evidence of recurrence or metastatic disease.  A June 
1997 pathology report noted biopsy of a sample of tissue from 
the rectum revealed fragments of hyperplastic polyp.  
Subsequent treatment records note a history of colon cancer.

Private medical correspondence dated in January 1998 noted 
the results of an endoscopic procedure had been received and 
that biopsies demonstrated severe gastritis, a change in the 
lining of the stomach called "intestinal metaplasia," and 
the presence of helicobacter pylori bacteria.  It was noted 
that intestinal metaplasia increased his risk for the 
development of stomach cancer.

In correspondence dated in April 2000 the veteran, in 
pertinent part, requested entitlement to service connection 
for stomach cancer secondary to duodenal ulcers.  He noted 
all his treatment for cancer had been at a VA medical 
facility.  In his August 2000 notice of disagreement the 
veteran asserted his colon cancer had developed as a result 
of polyps manifest during active service.

VA examination in July 2004 included a detailed summary of 
the veteran's medical history.  The examiner stated that the 
veteran had at no time exhibited any evidence of stomach 
cancer nor cancer of the upper gastrointestinal or small 
intestinal tract and noted that he had only a single 
diagnosis of adenocarcinoma of the colon.  The examiner also 
stated the veteran's adenocarcinoma of the colon was not 
etiologically related to his service-connected duodenal ulcer 
nor to his service-connected residuals of a rectal polyp with 
hemorrhoids and old fissure.  It was noted that the risks 
from peptic ulcer disease referred to stomach cancer and not 
colon cancer.  As to the possibility that the veteran's 
rectosigmoid colon polyp in service was a risk for the known 
colon cancer, the examiner stated the type of cell, polypoid 
lesions of the rectum consistent with intestinal hyperplasia, 
came about as a result of tubular adenomas, villous adenomas, 
or tubulovillous adenomas and not as adenomatous hyperplasia.  
It was the examiner's opinion that it was not possible that 
the type of polyp resected from his rectosigmoid colon was 
the cause of his subsequent adenocarcinoma of the colon.  
There was no link between the diseases associated with the 
veteran's colon cancer and his initial service occurring 
rectal polyps.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran has no stomach cancer and that his previous colon 
cancer was not incurred as a result of rectal polyps manifest 
during active service.  The July 2004 VA examiner's opinions 
as to diagnoses and etiology are persuasive.  These opinions 
are shown to have been based upon a thorough review of the 
veteran's medical history and are supported by medical 
rationale.  

Although the veteran believes he has stomach/colon cancer as 
a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board 
finds entitlement to service connection for stomach/colon 
cancer is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for stomach/colon cancer is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


